





EXHIBIT 10.40


AKAMAI TECHNOLOGIES, INC.


NON-EMPLOYEE DIRECTOR COMPENSATION PLAN


MAY 2019


New Director Compensation


•
For new non-executive directors, Akamai will grant restricted stock units (RSUs)
having an initial grant date value of $400,000. The number of RSUs issued is
calculated by dividing $400,000 by the closing sale price of one share of Akamai
common stock on the date the grant is approved by the Compensation Committee.
The RSUs will vest over three years: one-third on each anniversary of the grant
date thereafter for so long as the individual serves on the Board.



Annual Director Compensation


•
Akamai offers non-employee directors a standard level of compensation plus
supplemental compensation for serving in the following positions: Audit
Committee Chair, Compensation Committee Chair, Finance Committee Chair,
Nominating & Corporate Governance Committee Chair, and Chairman of the Board.

•
Continuing Directors - Directors who remain on the Board of Directors upon the
adjournment of the annual meeting of stockholders (Continuing Directors) are
eligible to receive the following compensation:



 
Compensation for Continuing Directors
Cash1
Equity (DSUs)2
Chair
$380,000
$100,000
$280,000
 
 
 
 
Audit Committee Chair, Compensation Committee Chair, Finance Committee Chair
$325,000
$80,000
$245,000
N&G Committee chair
$310,000
$80,000
$230,000
Standard outside director retainer
$300,000
$75,000
$225,000
Employee director
No additional compensation
N/A
N/A



(1) Directors receive the applicable cash payment for services rendered during
the previous year on the date of the annual meeting of stockholders. If a
director has served on the Board for less than six months prior to the meeting
date, the director is not entitled to any applicable cash payment but the Board,
in its discretion, may consider a pro-rata cash payment for a partial-year of
prior service.
(2) Directors also receive a grant of deferred stock units (DSUs) upon the
approval of the full Board or the Compensation Committee of the Board on or
about the date of the annual meeting for services to be rendered during the
upcoming year. The value of the DSUs is calculated using the closing price on
the date the grant is approved. Vesting is tied to continued service after the
annual meeting; grants vest 100% on the first anniversary of the grant date. See
Policy on Departing Directors for information on the impact on vesting when a
director leaves the Board.


•
Non-Continuing Directors - A director who was serving on the Akamai Board
immediately prior to the annual meeting of stockholders but who will not be a
Continuing Director following such meeting will be eligible for the cash
compensation reflected above but no new equity compensation.



Policy on Departing Directors


Under the terms of the Company’s Policy on Non-Employee Director Compensation
Payable Upon a non-employee director’s departure from the Board, such director,
if he or she has completed one year of Board service, will receive:







--------------------------------------------------------------------------------







•
A cash payment equal to the pro-rated annual cash retainer payable to such
director under Akamai’s non-employee director compensation plan; and

•
Acceleration of 100% of the unvested DSUs and RSUs held by such director at the
time of departure. Such shares will become exercisable in full.



In addition, if a director has completed two years of Board service at the time
of departure, 100% of the unvested RSUs initially granted to such director upon
joining the Board will accelerate at the time of departure and become
exercisable in full.



